PROSPECTUS SUPPLEMENT (To Prospectus dated December 18, 2009) Filed pursuant to Rule 424(b)(5) No. 333-163869 5,000,000 Shares of Common Stock Warrants to Purchase up to 4,000,000 Shares of Common Stock Pacific Asia Petroleum, Inc. Pursuant to this prospectus supplement and the accompanying prospectus, we are offering (1) up to 5,000,000shares of our common stock, at a price of $4.00 per share for aggregate gross proceeds of $20 million, (2) warrants to purchase up to 2 millionshares of our common stock (and the shares of common stock issuable from time to time upon exercise of these warrants), with an exercise price of $4.50 per share, exercisable beginning on the six month anniversary of the closing day until the 36 month anniversary of such exercise date (the “Series A Warrants”), and (3) warrants to purchase up to 2 millionshares of our common stock (and the shares of common stock issuable from time to time upon exercise of these warrants), with an exercise price of $4.00 per share, exercisable immediately until November 1, 2010 (the “Series B Warrants;” together with the Series A Warrants, the “Warrants”), to selected institutional investors under a securities purchase agreements, each dated February 10, 2010, between us and each of the investors.The common stock and the warrants will be issued separately but will be purchased together in the offering.If fully exercised, the Series A Warrants and Series B Warrant would result in additional gross proceeds to the Company of $17 million. Our common stock is listed on the NYSE Amex Equities under the symbol “PAP.” On February 10, 2010, the last reported per share sale price of our common stock was $3.87. You are urged to obtain current market quotations of our common stock before purchasing any of the shares being offered for sale pursuant to this prospectus. You should carefully consider the risk factors beginning on page S-4 of this prospectus supplement and set forth in the documents incorporated by reference herein before making any decision to invest in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus or any prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. Per Common Share/Total for Common Shares Per Series A Warrant Share/Total for Warrant Shares Per Series B Warrant Share/Total for Warrant Shares Total Offering Offering Price $4.00/$20,000,000 $4.50/$9,000,000(1) $4.00/$8,000,000(1) $37,000,000(1) Placement Agent Fees $0.24/$1,200,000 $1,200,000 Proceeds before expenses to us $3.76/$18,800,000 $4.50/$9,000,000(1) $4.00/$8,000,000(1) $35,800,000(1)( (1) Assumes the valid exercise of the warrants received by the purchasers pursuant to this offering. Rodman & Renshaw, LLC, a wholly owned subsidiary of Rodman & Renshaw Capital Group, Inc. (Nasdaq: RODM), is acting as the exclusive placement agent for the sale of theshares of our common stock and the warrants to purchase shares of common stock. We estimate the total expenses of this offering, excluding the placement agent fees, will be approximately $37,580. They will also receive warrants to purchase up to 150,000 shares of our common stock (and the shares of common stock issuable from time to time upon exercise of these warrants), with an exercise price of $5.00 per share (125% of the public offering price), exercisable beginning on the six month anniversary of the closing day, with an expiration date of February 3, 2015.Because there is no minimum offering amount required as a condition to closing in this offering, the actual offering amounts, placement agent fees and net proceeds to us, if any, in this offering are not presently determinable and may be substantially less than the total maximum offering amounts set forth above. The placement agent is not required to sell any specific number or dollar amount of the securities offered in this offering, but will use its best efforts to sell the securities offered. It is anticipated that the shares of common stock and the warrants will be delivered against payment thereon on or before February 13, 2010. Rodman & Renshaw, LLC The date of this prospectus supplement is February 11, 2010 TABLE OF CONTENTS Prospectus Supplement ABOUT THIS PROSPECTUS SUPPLEMENT S-i FORWARD-LOOKING STATEMENTS S-i SUMMARY S-1 THE OFFERING S-3 RISK FACTORS S-3 USE OF PROCEEDS S-16 PRICE RANGE OF COMMON STOCK S-16 DIVIDEND POLICY S-16 DESCRIPTION OF SECURITIES WE ARE OFFERING S-17 PLAN OF DISTRIBUTION S-18 LEGAL MATTERS S-20 EXPERTS S-20 INCORPORATION BY REFERENCE S-20 WHERE YOU CAN FIND MORE INFORMATION S-21 Prospectus Page INFORMATION CONTAINED IN THIS PROSPECTUS 1 SUMMARY 2 RISK FACTORS 3 FORWARD-LOOKING STATEMENTS 3 USE OF PROCEEDS 3 RATIO OF EARNINGS TO COMBINED FIXED CHARGES 4 DESCRIPTION OF CAPITAL STOCK 4 DESCRIPTION OF WARRANTS 6 DESCRIPTION OF DEBT SECURITIES 7 DESCRIPTION OF UNITS 14 PLAN OF DISTRIBUTION 15 LEGAL MATTERS 16 EXPERTS 17 INCORPORATION BY REFERENCE 17 AVAILABLE INFORMATION 17 INDEMNIFICATION 18 This prospectus supplement and the accompanying prospectus, dated December 18, 2009, are part of a registration statement on Form S-3 (File No. 333-163869) that we filed with the Securities and Exchange Commission using a “shelf” registration process. Under this “shelf” registration process, we, and the selling stockholder may from time to time sell any combination of securities described in the accompanying prospectus in one or more offerings. In this prospectus supplement, we provide you with specific information about the terms of this offering. As permitted under the rules of the SEC, this prospectus incorporates by reference important information about us that is contained in documents that we file with the SEC, but that are not attached to or delivered with this prospectus. You may obtain copies of these documents, without charge, from the website maintained by the SEC at www.sec.gov, as well as other sources. See “Incorporation of Certain Information by Reference” for further information. ABOUT THIS PROSPECTUS SUPPLEMENT This document comprises two parts. The first part is this prospectus supplement, which describes the specific terms of this offering of common stock and warrants and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference into the prospectus. The second part, the accompanying prospectus, gives more general information, some of which may not apply to this offering. If the description of the offering varies between this prospectus supplement and the accompanying prospectus, you should rely on the information contained in this prospectus supplement. However, if any statement in one of these documents is inconsistent with a statement in another document having a later date — for example, a document incorporated by reference in the accompanying prospectus — the statement in the document having the later date modifies or supersedes the earlier statement. In this prospectus supplement, unless otherwise indicated, references in this prospectus to “China” and “PRC” are references to the People's Republic of China, references to “Hong Kong” are to the Hong Kong Special Administrative Region of China, and references to “PAP”, “we,” “us,” or “our” and the “Company” are references to the combined business of Pacific Asia Petroleum, Inc. and its wholly-owned subsidiaries and joint venture companies, including, (i) Pacific Asia Petroleum, Limited, a Hong Kong company (“PAPL”), (ii) Inner Mongolia Production Company (HK) Limited, a Hong Kong company (“IMPCO HK”), (iii) Pacific Asia Petroleum (HK) Limited, a Hong Kong company, (iv) Inner Mongolia Sunrise Petroleum Co. Ltd, a PRC joint venture company 97% owned by IMPCO HK and 3% owned by Beijing Jinrun Hongda Technology Co., Ltd., an unaffiliated PRC corporation, (v) Pacific Asia Petroleum Energy, Limited (“PAPE”), a Hong Kong company 70% owned by PAP and 30% owned by Best Source Group Holdings Limited, an unaffiliated Hong Kong company, (vi) Beijing Dong Fang Ya Zhou Petroleum Technology Service Company Limited (“Dong Fang”), a PRC joint venture company 75.5% by PAPE and 24.5% by Mr. Li Xiangdong, and (vii) CAMAC Petroleum Limited (“CPL”), a Nigerian company (collectively, the “Company”). You should rely only on the information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus to which it relates. No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus. You must not rely on any unauthorized information or representations. The information contained in this prospectus supplement and contained, or incorporated by reference, in the accompanying prospectus is accurate only as of the respective dates thereof, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or of any sale of common stock. This prospectus is an offer to sell only the shares and warrants offered hereby by us, but only under circumstances and in jurisdictions where it is lawful to do so. FORWARD-LOOKING STATEMENTS This prospectus contains and incorporates “forward-looking statements” within the meaning of Section 27A of the United States Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the United States Securities Exchange Act of 1934, as amended, or the Exchange Act. Any statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward-looking. These statements are often, but not always, made through the use of words or phrases like “anticipate,” “estimate,” “plans,” “projects,” “continuing,” “ongoing,” “target,” “expects,” “management believes,” “we believe,” “we intend,” “we may,” “we will,” “we should,” “we seek,” “we plan,” the negative of those terms, and similar words or phrases. We base these forward-looking statements on our expectations, assumptions, estimates and projections about our business and the industry in which we operate as of the date of this prospectus. These forward-looking statements are subject to a number of risks and uncertainties that cannot be predicted, quantified or controlled and that could cause actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements. Statements in this prospectus and in documents incorporated into this prospectus, including those set forth below in “Risk Factors,” describe factors, among others, that could contribute to or cause these differences. Because the factors discussed in this prospectus or incorporated by reference could cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us or on our behalf, you should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for us to predict which will arise. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. S-i PROSPECTUS SUPPLEMENT SUMMARY The following information supplements, and should be read together with, the information contained or incorporated by reference in other parts of this prospectus supplement and in the accompanying prospectus.This summary highlights selected information contained elsewhere in this prospectus supplement or the documents incorporated by reference herein.Because the following is only a summary, it does not contain all of the information that you should consider before investing in our common stock.You should carefully read this entire prospectus supplement and the accompanying prospectus, including the factors described under the heading “Risk Factors” included in this prospectus supplement and the financial statements and other information incorporated by reference in this prospectus supplement and the accompanying prospectus before making an investment decision. PACIFIC ASIA PETROLEUM, INC. General We are a development stage company formed to develop new energy ventures, directly and through joint ventures and other partnerships in which it may participate.
